Citation Nr: 1419779	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  07-39 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to the award of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and T.H.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

Per the appellant's DD Form 214, he served on active duty from April 1973 to August 1976; per the appellant's service personnel records, he served on active from January 1973 to August 1976.  He was discharged under other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2011, the Board reopened the claim on appeal and remanded it for further evidentiary development.  Subsequently, the appellant requested to participate in a Board hearing, which was conducted in January 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the appellant's claim file.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The appellant is seeking compensation for several disabilities that he contends are service-related; however, he was discharged from active service "under conditions other than honorable" after conviction by a General Court Martial, and the character of his discharge, with exception, is a bar to VA benefits.

The appellant asserts that he was insane, as defined by VA regulation, at the time he committed the offenses leading to his discharge from service.  During his Board hearing, he testified that he had one disciplinary action prior to being accidentally shot in the knee by a fellow service member (which he has variously reported as having occurred in January 1974 or January 1975), which triggered his development of posttraumatic stress disorder (PTSD).  He contends that the related psychiatric symptoms, as well as the side effects from medications prescribed to treat his gunshot wound, resulted in his insanity when he committed the acts culminating in his discharge from service, namely when he abandoned a post during a live fire training exercise and subsequently returned to his barracks.  (These events were actually the subject of a 1976 Special Court Martial conviction; the appellant's actions resulting in his bad conduct discharge were the subject of a 1975 General Court Martial conviction.)  The appellant has submitted a medical opinion authored by his private treating psychologist, who states that due to the PTSD symptoms developed after the appellant incurred a gunshot wound, he was clinically insane at the time he commissioned the aforementioned acts, resulting in his bad character discharge.

Gunshot wound residuals of the left knee were noted on a VA general medical examination performed in December 1977, and while the appellant's outpatient and inpatient service treatment records fail to document any related in-service treatment, the appellant's separation medical examination report has not been located.

Both the private medical opinion, as well as the 2013 VA examination performed pursuant to the Board's prior remand directives, reflect diagnoses of PTSD related to the appellant's reported gunshot wound.  However, the medical opinions differ as to whether the appellant had PTSD (as PTSD may have delayed onset), or was indeed insane, at the time of he committed the acts resulting in his bad conduct discharge.  As neither of the opinions rendered by these medical professionals expressly considers the precise definition of insanity, per VA regulations governing whether a finding of insanity may overcome a bad character discharge, a new medical opinion considering this definition must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain an opinion rendered by an appropriate mental health specialist to determine:

Whether it is at least as likely as not that the appellant was insane, per VA regulation defined below, at the time he committed the following acts, of which he was convicted by General Court Martial in October 1975:

On June 6, 1975, the appellant was disrespectful to a noncommissioned officer, disobeyed an order from a noncommissioned officer, and wrongfully appropriated an Army vehicle.  On June 7, 1975, the appellant disobeyed an order from a commissioned officer and assaulted the commissioned officer by driving a vehicle into him.  From June 7, 1975 to June 9, 1975, the appellant was absent without leave (AWOL).

For the purpose of this opinion, an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  

The significant facts regarding the appellant's service personnel actions are as follows:

* In January 1973, the appellant entered active service.
* In March 1973, the appellant received punishment pursuant to Article 15 for striking a fellow service member with the butt of a rifle.
* In January 1974 or January 1975, the appellant received a gunshot wound to the left knee.
* In January 1974, the appellant received punishment pursuant to Article 15 for disrespectful behavior towards a noncommissioned officer.
* In February 1974, the appellant received punishment pursuant to Article 15 for leaving his post without permission, for failing to register his rifle, and for smoking marijuana. 
* In March 1974, the appellant was barred from reenlistment after the termination of his service contract in January 1977.
* In March 1975 and April 1975, the appellant was commended for his performance of his service duties.
* In May 1975, the appellant received punishment pursuant to Article 15 for assaulting a fellow service member and not reporting his related knowledge.
* In June 1975, the appellant was commended for his performance of his service duties.
* In July 1975, the appellant received a medical profile for bilateral chondromalacia patella (a bilateral knee disability).
* In October 1975, the appellant was convicted by General Court Martial of offenses committed in June 1975, namely disrespectful behavior towards a noncommissioned officer; disobeying an order from a noncommissioned officer; wrongfully appropriating an Army vehicle; disobeying an order from a commissioned officer; assaulting a commissioned officer by driving a vehicle into him; and for a subsequent period of AWOL. A resulting bad conduct discharge was ordered.
* During the appeal of the General Court Martial conviction, the appellant was convicted in March 1976 by Special Court Martial of offenses committed from December 1975 to February 1976, namely leaving a post without permission and disrespecting a noncommissioned officer in December 1975 and a period of AWOL from January to February 1976.
* In August 1976, the General Court Martial convictions were affirmed, and the appellant separated from service.

The significant facts of the Appellant's post-service psychiatric history are as follows:

* In April 1992, the appellant sought mental health treatment per his employer's recommendation, and the appellant was diagnosed with an adjustment reaction with anxiety and depression, and a "characterological issue" [personality disorder] was strongly suspected.
* In January 2010 and June 2012 statements, the appellant's private treating psychologist reported treating the appellant since April 2005 and opined that the appellant has PTSD due to his in-service gunshot wound.
* An August 2012 VA examination report reflects the examiner's diagnosis of PTSD and a personality disorder, not otherwise specified, as well as the examiner's opinion that the appellant was not insane at the time he committed the offenses leading to his bad conduct discharge. 
* In June 2013, the appellant's treating psychologist opined that the appellant was insane, as the result of his PTSD, at the time he committed the acts resulting in his bad conduct discharge.

A complete rationale must be included for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.   Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

